Citation Nr: 0423324	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  97-14 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio. 

The Board notes that VA attempted to clarify ambiguous 
statements made by the veteran relevant to his desire for a 
personal hearing before a member of the Board but that, in 
July 2004, the veteran's representative informed the Board 
that all attempts to contact the veteran had been 
unsuccessful and that, therefore, the Board should proceed 
without a hearing.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's alleged stressors have not been 
corroborated to support a diagnosis of PTSD that is 
etiologically related to active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  

The Board observes that the veteran filed his claim for 
service connection for PTSD in August 1996, prior to the 
enactment of the VCAA.  In November 1996 and February 1997 
rating decisions, the RO denied that claim.  In April 2002, 
subsequent to the November 2000 enactment of the VCAA, the RO 
notified the veteran of VA's enhanced duties to notify and 
assist.  

The Court in Pelegrini II noted that the requirement 
pertaining to the timing of notice did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; See also 38 C.F.R. § 20.1102 
(2003) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error in 
that after the appropriate VA notice was provided, the claim 
was readjudicated and a supplemental statement of the case 
was provided to the veteran, such that the veteran had the 
opportunity to respond to the RO's remedial VCAA notice prior 
to the appeal coming before the Board.  The Board also 
observes that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), as is further discussed herein below.

In April 2002, the RO sent the veteran a letter explaining 
his role in the claims process and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records or other records from Federal 
agencies, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records, and, to include a release form for VA to obtain any 
identified private records on the veteran's behalf.  The RO 
also indicated that it was still the veteran's responsibility 
to support his claim with appropriate evidence and provided 
him with information relevant to how to submit any evidence 
he wished considered in connection with his claim.  The RO 
specifically advised the veteran that in order to grant 
service connection, evidence of a current disability and a 
nexus between such and service was necessary.  

Thereafter, the veteran provided an Authorization and Consent 
to Release Information to VA form indicating treatment 
relevant to a nervous condition associated with combat 
experiences at the West Haven, Connecticut, VA Medical 
Center.  The veteran did not provide treatment dates.  He 
also indicated that he was treated at the Vet Center in 
Hartford, Connecticut, in approximately September/October 
1986 for PTSD.  The RO sent letters to the veteran in 
April 2002 and June 2002 requesting that he provide the 
approximate dates of treatment (month and year) at the West 
Haven VA Medical Center so the RO could obtain such records.  
Also, the June 2002 letter requested that the veteran provide 
an Authorization and Consent to Release Information to VA 
form so the RO could obtain the identified records from the 
Vet Center in Hartford for September and/or October 1986.  VA 
received no response to either the April 2002 or June 2002 
letter from the veteran.


In November 2002, the RO sent a letter to the veteran 
advising him of the current status of his claim, to include 
notifying him that he still needed to respond regarding his 
claimed treatment at the Hartford Vet Center and the West 
Haven VA Medical Center.  The veteran was also informed that 
the RO had requested records from the East Orange, New 
Jersey, VA Medical Center, for June 1971 through July 1971 
and from the Mills Center.  The RO indicated that the veteran 
may contact the Mills Center directly and have the records 
submitted.  Additionally, the veteran was informed that the 
RO was notified by Monmouth Medical Center that no records 
exist for him and that the RO had received records from 
Consolidated Care.  In February 2003, the RO again advised 
the veteran by letter that records from the Mills Center had 
not been received, despite two requests by the RO.  The 
veteran was also again requested to provide an Authorization 
and Consent to Release Information to VA form for his 
treatment at the Hartford Vet Center and to provide the dates 
he was treated at the West Haven VA Medical Center.  In June 
2003, the RO again sent a letter to the veteran advising him 
of the evidence still needed to substantiate his PTSD claim.  
VA has received no response from the veteran. 

In the November 1996 and February 1997 rating decisions, the 
March 1997 statement of the case, and the May 1998, March 
1999, and January 2004 supplemental statements of the case, 
the veteran was advised that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  The 
veteran was also informed that a diagnosis of PTSD must meet 
all diagnostic criteria as stated in the Diagnostic and 
Statistical Manual of Mental Disorders published by the 
American Psychiatric Association (DSM).  In the January 2004 
supplemental statement of the case, the veteran was advised 
that the Rating Schedule, as pertinent to PTSD, was revised 
effective November 7, 1996, to incorporate the standards of 
the DSM, Fourth Edition (DSM-IV).  Furthermore, the veteran 
was informed of the specific definition of a stressor and 
that verification of stressors is a factual, adjudicative 
matter, while a diagnosis based on verified stressors is a 
medical determination that must be accepted.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The January 2004 
supplemental statement of the case included a recitation of 
the procedural history of the veteran's claim, the actions 
taken by the RO, the evidence received, the relevant laws and 
regulations, and, VA's duties to assist under 38 C.F.R. 
§ 3.159, with reference to the relevant VCAA cites in the 
United States Code.  

Thereafter, the veteran was afforded an additional 
opportunity to submit evidence and argument in support of his 
claim.  Specifically, he was given an opportunity to request 
a personal hearing in connection with this appeal.  In 
January 1998 the veteran had a personal hearing before the 
RO.  As noted in the Introduction, the veteran's 
correspondence was ambiguous as to whether he desired a 
hearing before the Board.  In an effort to clarify whether 
the veteran desired such a hearing, the veteran's 
representative attempted to contact him, both in writing and 
by telephone, but was unable to reach him.  As such, the 
veteran's representative has requested that the Board proceed 
without affording the veteran a personal hearing before the 
Board.  Based on the nature of the information provided to 
the veteran, and the fact that VA also provided the veteran 
with time to respond to each of the above letters and 
documents, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA in this appeal.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The evidence of record 
includes the veteran's service medical and personnel records, 
treatment records from the Hartford, Connecticut, Vet Center 
dated March 1989 to October 1990, a letter from the 
Cincinnati, Ohio, VA Medical Center dated in July 1995, 
outpatient records from the Columbus, Ohio, VA Medical Center 
dated March 1992, and, April 1995 to March 1997, treatment 
records from the Charles B. Mills Center dated May 1995 to 
May 1996, treatment records from the Union County Behavioral 
Health Care Partners dated January 1997 to February 1998, 
treatment records from Memorial Hospital, to include records 
from the Charles B. Mills Center and Union County Behavioral 
Health Care Partners, dated May 1995 to December 1999, 
treatment reports from L/C Consolidated Care Inc. dated 
January 2000 to June 2002, letters dated June 1998 and April 
2000 from A. Wallenbrock, M.D., psychiatrist, and a March 
1998 VA examination report are associated with the claims 
file.  

The Board observes that the RO sent two requests to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
in an effort to substantiate the veteran's claimed in-service 
stressors.  Specifically, in April 1999, USASCRUR responded 
with extracts of Operational Reports-Lessons Learned, 
submitted by the U.S. Army Support Command, Qui Nhon 
(USASUPCOM, QN), the higher headquarters of the 527th 
Personnel Service Company, for the periods of April 30, 1968, 
to July 31, 1968, and April 30, 1969, and an extract of a 
Summation of Combat Activities Involving Military Police 
during the period January 30, 1968, to February 6, 1968.  In 
July 2001, USASCRUR responded with copies of casualties 
concerning the death of [redacted] on February [redacted], 1969.    

As discussed above, in April 2002, the veteran identified 
additional outstanding records from the West Haven VA Medical 
Center and Hartford Vet Center.  The RO determined that 
additional identifying information was needed from the 
veteran prior to attempting to obtain such records.  Since 
the veteran failed to respond to the RO's numerous letters 
detailing the need for such information, VA is unable to make 
the appropriate records request without the veteran's 
cooperation.  The Board thus finds that the RO has complied 
with its duty to assist with respect to attempting to obtain 
these records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
provided with a VA examination in March 1998.  As part of 
that examination, the veteran was afforded a Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2) test.  The Board 
notes that such were conducted by physicians who considered 
factors relevant to the veteran's claim and that the 
examination reports contains findings pertinent to evaluation 
of the veteran's PTSD claim under governing law and 
regulations.  The veteran has not submitted or identified 
medical evidence to suggest that such examinations were 
inadequate.  Based on these facts, the Board concludes that 
the medical evidence of record is sufficient to evaluate the 
veteran's service connection claim and further examination is 
not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD element as set forth in 38 C.F.R. § 3.304(f), 
evidence of an in-service stressor, the evidence necessary to 
establish that the claimed stressor actually varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. 3.304(d) (2003).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background

The evidence of record includes the veteran's service medical 
and personnel records, treatment records from the Hartford, 
Connecticut, Vet Center dated March 1989 to October 1990, a 
letter from the Cincinnati, Ohio, VA Medical Center dated in 
July 1995, outpatient records from the Columbus, Ohio, VA 
Medical Center dated March 1992, and, April 1995 to March 
1997, treatment records from the Charles B. Mills Center 
dated May 1995 to May 1996, treatment records from the Union 
County Behavioral Health Care Partners dated January 1997 to 
February 1998, treatment records from Memorial Hospital, to 
include records from the Charles B. Mills Center and Union 
County Behavioral Health Care Partners, dated May 1995 to 
December 1999, treatment reports from L/C Consolidated Care 
Inc. dated January 2000 to June 2002, letters dated June 1998 
and April 2000 from A. Wallenbrock, M.D., psychiatrist, and a 
March 1998 VA examination report.  Also included in the 
record are April 1999 and July 2001 USASCRUR reports as well 
as a transcript of a January 1998 hearing before the RO.  

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of any psychiatric disorder to 
include PTSD.  The veteran's service personnel records 
confirm that his military occupational specialty was 
personnel specialist.  His foreign service included a tour of 
Vietnam from July 31, 1967 to March 13, 1969.  During his 
tour, the veteran was assigned as a personnel specialist to 
the 518th Personnel Service Company, the 527th Personnel 
Service Company, and the 854th Transportation Company.  The 
veteran received the National Defense Service Medal, the 
Vietnam Service Medal, and the Republic of Vietnam Campaign 
Medal.  The records also reflect that he served during the 
following campaigns:  Vietnam Counter Offensive Phase III, 
Tet Counter Offensive, Vietnam Counter Offensive Phase IV, 
Vietnam Counter Offensive Phase V, and an unnamed campaign in 
November 1968.  There is no indication in service medical or 
personnel records that the veteran was assigned to the 127th 
Military Police Company or that he participated in combat 
with the enemy.

At his January 1998 hearing before the RO, the veteran 
related that his stressful in-service incidents included the 
death of a friend and killing a Viet Cong.  He stated he was 
assigned to the 127th Military Police Company in Qui Nhon and 
during the Tet Offensive in January 1968, he found his friend 
[redacted]'s body and had to place it in a body bag.  The veteran 
also claimed to have killed a Viet Cong while posted in the 
mountains during his assignment to the 127th Military Police 
Company.  

In April 1999, USASCRUR submitted extracts of Operational 
Reports-Lessons Learned (OR-LL), submitted by the U.S. Army 
Support Command, Qui Nhon (USASUPCOM, QN), the higher 
headquarters of the 527th Personnel Service Company, for the 
periods of April 30, 1968, to July 31, 1968, and April 30, 
1969.  The OR-LLs state that Qui Nhon, the documented base 
camp location for the veteran's listed units, encountered a 
significant amount of combat activities while operating in 
the Northern I and II Combat Tactical Zone areas throughout 
the reporting periods.  Also, the OR-LLs document that the 
USASUPCOM, QN was involved in standoff mortar and ground 
attacks during the January 1968 Tet Offensive and, on 
February [redacted], 1969, the spring Tet Offensive began in the area 
of Qui Nhon.  Also enclosed was an extract of a Summation of 
Combat Activities Involving Military Police during the period 
January 30, 1968, to February 6, 1968.  The report documents 
that the 127th Military Police Company received enemy fire on 
February 3, 1968.  USASCRUR indicated that it was unable to 
document that the veteran was a perimeter guard or 
participated in perimeter patrols as a military policeman.  
USASCRUR could only verify that his military occupational 
specialty was a personnel specialist assigned to a personnel 
service unit during his Vietnam tour. 

In July 2001, USASCRUR submitted copies of casualties 
concerning the death of Specialist Four (SP4) [redacted] 
on February [redacted], 1969.  The documents report that SP4 [redacted] 
received gunshot wounds by hostile fire in a firefight and 
was killed in Binh Dinh Province.  Qui Nhon is located in 
Binh Dinh Province.  The 127th Military Police Company was 
also located in Qui Nhon during this period.  USASCRUR 
indicated that the veteran's personnel records did not 
document that he was assigned to the 127th Military Police 
Company during his South Vietnam tour.  It was also indicated 
that information concerning the veteran's temporary duty 
assignment or reassignment to the 127th Military Police 
Company should be maintained in his Official Military 
Personnel File.  

The post-service medical evidence of record is summarized 
briefly as follows:

Records dated March 1989 to October 1990 from the Harford Vet 
Center reveal that the veteran reported that since Vietnam, 
he has had difficulty sleeping, a bad temper, and did not 
trust anyone.  The records also indicate that the veteran had 
a prior history of marijuana and cocaine abuse and that he 
and his wife were having marital and parenting difficulties.  

The July 1995 letter from the Cincinnati VA Medical Center 
indicates that the veteran had been accepted to the Inpatient 
PTSD Program; in his August 1996 claim, the veteran indicated 
that he was unable to attend such Program.  

The records from the Columbus VA Medical Center reveal an 
April 1995 diagnosis of PTSD.  A May 1995 record shows that 
the veteran attempted suicide in 1972 because his girlfriend 
had left him.  A treatment record dated in June 1995 reveals 
that the veteran reported re-experience trauma phenomena 
through intrusive thoughts daily, some occasional nightmares, 
depression, and irritability after watching Vietnam movies.  
He avoided talking about his experiences, felt alienated from 
others, and could not show affection.  By history, the 
psychologist noted that the veteran's symptoms started after 
Vietnam and continued to the present.  Treatment records from 
1995 and 1996 show complaints of nightmares, flashbacks, and 
having a hot temper.  May 1996 records reveal complaints of 
increased depression and anxiety due to a number of factors, 
to include his wife's unplanned pregnancy, his unemployment 
due to an arm injury, a car accident, and caring for his 
children.  June 1995, December 1995, January 1996, June 1996, 
September 1996, and March 1997 records show a diagnosis of 
PTSD/depression and reflect that the veteran was having 
difficulty with his daughter who has behavioral problems.   

Treatment records from the Charles B. Mills Center dated May 
1995 to May 1996 reflect a primary diagnosis of recurrent 
major depression and an Axis I diagnosis of PTSD.  The 
records also show a drug history that included alcohol use 
and heavy involvement in opiate and cannabis use while in 
Vietnam.  During the 1970's and early 1980's, he used 
cocaine, crack, and cannabis.  As of May 1995, the veteran 
had been sober for ten years and drug free for two years.  
The records also show that the veteran reported being 
depressed a lot and since he stopped taking drugs, 
experienced flashbacks of Vietnam.  He also stated that the 
flashbacks and disquieting recollections of his Vietnam 
experience have been constant and intense.  In June 1995, it 
was recorded that the veteran was dealing with multiple 
intense stressors, including that his car and hot water 
heater both blew up, his daughter had behavioral problems, 
and he was filing for bankruptcy.  Additional June 1995 
records show that the veteran was being treated for PTSD, but 
the notes only included detail descriptions of his nine-year-
old daughter's behavioral problem and the stress it caused 
the veteran.  A July 1995 record shows that the veteran was 
being treated for PTSD associated with the Vietnam War as he 
complained of depression and flashbacks of combat.  Also, it 
was recorded that the veteran experienced minor flashbacks 
while at a fireworks display on the Fourth of July.  He 
continued to be overcome with guilt, sadness, and remorse.  
He attributed his current situation to his Vietnam 
experience.  Records from July 1995 to December 1995 document 
counseling for family and marital problems.  The May 1996 
Discharge Summary shows Axis I diagnoses of recurrent, major 
depression, and PTSD.  

Treatment records from the Union County Behavioral Health 
Care Partners dated January 1997 to February 1998 reveal a 
February 1997 Axis I diagnosis of PTSD and major depression.  
In April 1997, it was indicated that the veteran had a bad 
dream about his Vietnam experiences and was anxious and 
depressed.  Treatment notes for this time period also reflect 
discussions of the veteran's daughter's behavioral problems, 
financial difficulties, and pain from various physical 
aliments.   

Treatment records from Memorial Hospital, to include records 
from the Charles B. Mills Center and Union County Behavioral 
Health Care Partners, dated May 1995 to December 1999, reveal 
diagnoses of PTSD and indicate that the veteran had 
flashbacks.  In May 1999, it was noted that the veteran could 
not tolerate fireworks on the Fourth of July, explosives, 
helicopters, any movies about wars, combat, or Asians.  
Additional treatment records reveal that in July 1995, the 
veteran talked about soldiers missing in action and his new 
relationship with Vietnam.  In August 1995, it was noted that 
the veteran did not have any PTSD issues, as all were 
overshadowed by other immediate issues.  Also, in 
September 1995, the veteran again spoke of recurring thoughts 
of Vietnam, but did not attach discomfort to them.  In 
November 1995, it was noted that the issues involving the 
veteran's Vietnam experiences were viewed by the veteran as 
being largely resolved.  The records also show discussions of 
marital problems and difficulty with his daughter's 
behavioral problem. 

Treatment reports from L/C Consolidated Care Inc. dated 
January 2000 to June 2002, show a February 2000 in-take 
diagnosis of dysthymia.  It was also noted that the veteran 
experienced flashbacks and nightmares associated with 
Vietnam.  DSM-IV Axis I diagnoses were dysthymia and PTSD.  
The records also show March 2001 and April 2002 Axis I 
diagnoses of dysthymia and PTSD.  It was noted that over the 
prior year, the veteran made significant progress with his 
PTSD issues and has experienced a decrease in nightmares and 
other symptoms.  However, his depression had worsened due to 
separating from his wife and prior to that, marital problems.  
The veteran had one suicide attempt the prior month, but was 
not currently suicidal.  An April 2000 record shows that the 
veteran had written the events of his Vietnam experiences and 
such included killing people and picking up dead friends 
there.  He stated that he was sent to Vietnam as a personnel 
specialist, but ended up in combat situations.  Counseling 
notes also reveal discussions of the veteran's marital 
problems and his daughter's behavioral problems. 

A June 1998 letter from Dr. Wallenbrock indicates that the 
veteran was currently under her care for Axis I diagnoses of 
PTSD and recurrent major depression.  An April 2000 letter 
from Dr. Wallenbrock states that the veteran had been under 
her care since July 1995 for PTSD and major depression.  She 
indicated that since the veteran's military service in 
Vietnam, he has had consistent problems with anger control at 
home and that he described marked anxiety at the sound of 
helicopters.  He used marijuana to cope with anxiety while in 
Vietnam and afterwards.  She stated that the veteran felt 
overwhelmed shooting at young Viet Cong soldiers and also 
seeing his close friends shot in combat.  The veteran 
suffered from chronic sleep disturbance with episodic 
nightmares and has avoided anything associated with combat 
and the military.  However, over the last year or two, he had 
been trying to recall and write down his experiences.  She 
indicated that the veteran overreacts to loud noises and has 
much difficulty coping with the day-to-day stress of family 
life.  

The March 1998 VA mental disorders examination with MMPI-2 
results, shows the examiner interviewed the veteran, 
considered his MMPI-2 results, and reviewed the veteran's 
claims file, which included treatment records indicating 
diagnoses of PTSD.  The examination report revealed that the 
veteran complained of difficulty sleeping, with a history of 
insomnia and having nightmares.  Specifically, the veteran 
stated that he had nightmares of his Vietnam experience where 
he reportedly killed a young child ("maybe five or six years 
old"), however, the veteran was unable to provide any 
details of the incident, including the time, date, and 
location of the incident and witnesses.  The veteran also 
reported that he continued to watch violent movies on 
television and that such violence did not arouse any memories 
of past incidents or associated anxiety.  He also stated that 
he had been married for the fourth time in the past 14 years.  
The veteran's self-reported past psychiatric history included 
a hospitalization in 1970 for attempted suicide.  He tried to 
kill himself following a break up with his girlfriend of a 
few years.  He denied any additional psychiatric 
hospitalizations.  Also, he stated that he was treated at the 
Outpatient Clinic in Hartford for about two months in 1975.  
The veteran's history of substance abuse includes smoking 
three packs of cigarettes a day since 1967 and reported that 
he had abused "just about everything you can think of," 
including intravenous drugs, for about five years.  He denied 
any current alcohol or drug abuse.  Upon examination, the 
veteran denied current paranoia, hallucinations, and suicidal 
or homicidal ideation.  His concentration and attention span 
were fair.  His mood was euthymic and affect was flat.  The 
veteran denied any significant disturbance of energy, 
motivation, or appetite, but reported restless sleep 
secondary to nightmares.  During the evaluation, the veteran 
did not show any objective signs of PTSD.  The examiner 
indicated that the veteran did not have the ability to 
describe the original incident to which the veteran 
attributed his PTSD, the site, the place of incident, any 
witnesses or his immediate reaction to the first trauma.  He 
also reported a long history of recurrent bouts of major 
depression with polysubstance abuse.  The veteran did not 
present any specific stressors, in fact, he boasted by saying 
that he continued to watch violent movies.  The examiner's 
diagnostic impression included an Axis I diagnosis of 
recurrent major depression in partial remission with 
medications.  There was no Axis II diagnosis.  

The MMPI-2 report indicates that the veteran presented with a 
somewhat depressive mood and subdued, flat affect, and 
evidenced no obvious hallucinations or delusions.  The 
examiner indicated that the veteran's MMPI-2 profile needed 
to be interpreted with caution as there was some possibility 
that it presented an exaggerated picture of his current 
condition.  He presented an unusual number of psychological 
symptoms.  The examiner stated that this could have been due 
to a number of reasons, but was most likely due to a need to 
call attention to his problems or as a false claim of 
psychological problems.  The veteran's MMPI-2 profile 
suggested a chronic psychological maladjustment and 
represented a chronic behavioral pattern.  Individuals with 
this profile often show a severe psychological disorder and 
would probably be diagnosed as neurotic with an anxiety or 
dysthymic disorder in a schizoid personality.  The 
possibility of a severe psychotic disorder, such as 
schizophrenic disorder, should be considered.  Neither the 
MMPI-2 report nor the VA mental disorders examination report 
indicates a diagnosis of PTSD.  



IV.  Analysis

The veteran contends that while serving in Vietnam his 
military occupational specialty was personnel specialist.  He 
states that, approximately three months after his arrival, he 
was transferred to Qui Nhon with this same military 
occupational specialty.  He claims that after working in an 
office for a month, he was reassigned to Qui Nhon Air Field 
as a military policeman.  The veteran contends that while 
acting in this capacity during the Tet Offensive, he 
experienced events that he continues to relive in nightmares.  
Specifically, the veteran states that while riding from gate 
to gate, ensuring that the gate guards were all right, he 
witnessed the body of his friend, [redacted], laying on the street 
with half of his head missing.  He also states that, right 
after the Tet Offensive, he went on guard duty at a post on a 
mountain surrounding the city.  One night, his company at the 
guard post came under attack and he came face-to-face with a 
Viet Cong.  He claims that he had a .45 pistol and the Viet 
Cong had a machine gun.  The veteran states that he acted 
faster and killed the Viet Cong, whom he guessed to be about 
sixteen years of age.  He states that he still sees the Viet 
Cong's face, staring back at him before the veteran killed 
him.  The veteran contends that he currently has PTSD, to 
include symptomatology of difficulty sleeping, flashbacks, 
depression, anxiety, and nightmares.  As such, he claims that 
service connection is warranted for this disability. 

In this case, for the following reasons and with 
consideration of the above, the Board finds that the veteran 
did not engage in combat with the enemy during active 
service.  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C.A. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99, p. 11, 
(October 18, 1999), published at 65 Fed. Reg. 6257 (2000).  
The Board first notes that the veteran's military 
occupational specialty was personnel specialist and there is 
no official service notation or other documentation showing 
that he was assigned or participated in combat duties.  
Second, none of the veteran's awarded medals or decorations 
reflect combat service as contemplated by 38 U.S.C.A. § 
1154(b) and 38 C.F.R. 3.304(d).  The Board does recognize 
that the veteran's personnel records demonstrate that he 
served during several campaigns, but notes that participation 
in an operation or campaign does not, in and of itself, 
necessarily establish that the veteran engaged in combat as 
such noted participation may encompass both combat and non-
combat activities.  See VAOPGCPREC 12-99, p. 7.  Lastly, the 
Board notes that the request through USASCRUR failed to 
document the veteran's status as a combat veteran and he has 
neither identified nor submitted any evidence supporting a 
conclusion that he served in combat with the enemy.  
Therefore, the Board finds that the veteran did not engage in 
combat with the enemy and as such, his lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to support any diagnosis of PTSD and 
warrant service connection.  As set out above, the veteran 
claims to have been assigned to the 127th Military Police 
Company while serving in Vietnam and alleges incidents to 
include having witnessed the body of his friend, [redacted], 
laying on the street with half of his head missing, and 
having killed a Viet Cong.  The Board notes that the claims 
file contains the veteran's service personnel records, as 
indicated above, and such do not reflect a temporary duty 
assignment or reassignment to the 127th Military Police 
Company.  While USASCRUR verified that SP4 Romeo was killed 
in Binh Dinh Province, where Qui Nhon was located, and that 
the 127th Military Police Company was also located in Qui 
Nhon during this period, USASCRUR also indicated that the 
veteran was not assigned to the 127th Military Police Company 
during his South Vietnam tour.  There is, in short, no 
credible corroborating evidence to show the veteran was 
assigned to the area where SP4 Romeo was killed.

The Board continues to note that although records from 
USASCRUR reveal that the veteran's assigned unit, the 527th 
Personnel Service Company, encountered combat activities such 
as mortar and ground attacks during the Tet Offensive, 
USASCRUR was unable to document that the veteran was a 
perimeter guard or participated in perimeter patrols as a 
military policeman, instead noting that any assignment to the 
military police would have been documented in the veteran's 
service records.  With respect to the fact that USASCRUR 
documented that the veteran's personnel company was exposed 
to enemy fire/mortar attacks, the veteran does not allege 
that his stressors include enemy fire or mortar attacks.  
Rather, he consistently and repeatedly states that his 
stressors were seeing his friend [redacted] dead and killing a 
young Viet Cong and the only diagnoses of PTSD of records 
reference such claimed stressors, not a general exposure to 
mortar attack.  The evidence of record fails to verify the 
in-service occurrence of either of the veteran's claimed 
stressors.  As such, the Board finds that there is no 
independent evidence confirming that the veteran was exposed 
to more than ordinary stress inherent in service in a combat 
zone. 

In sum, the Board finds the veteran's statements as to having 
seen his friend's body and/or having killed a Viet Cong to be 
unsupported by, and inconsistent with, the service evidence 
of record, thus rendering him incredible.  Again the Board 
notes that there is no evidence, either in the veteran's 
service personnel records or from USASCRUR, to indicate an 
assignment to the 127th Military Police Company, or that he 
was otherwise involved in the two stressful situations he 
claims.  Also significant is that, at the time of a VA 
examination conducted in March 1998, the veteran was unable 
to provide any details of this incident, including the time, 
date, and location, as well as any witnesses present and his 
immediate reaction to this trauma.  Based on the above the 
Board finds the veteran lacking in credibility as to his 
claimed stressors of seeing his friend [redacted] dead and killing 
a Viet Cong while on patrol in the mountains.  

Without evidence that the veteran served in combat, or, 
credible supporting evidence that a claimed in-service 
stressor occurred to support a current diagnosis of PTSD, 
service connection for PTSD is not warranted.  

The Board notes, in any case, that the competent medical 
evidence of record, although including diagnoses of PTSD, 
also includes note of the veteran's history of alcohol and 
drug abuse, marital difficulties, problems with his daughter, 
and stress related to financial difficulties and physical 
aliments and that there have been additional/alternate 
diagnoses of recurrent major depression and dysthymia.  The 
MMPI-2 report conducted in March 1998 cautioned that the 
veteran's profile be interpreted carefully, as it may present 
an exaggerated picture of his current condition, most likely 
due to a need to call attention to his problems or as a false 
claim of psychological problems.  That evaluation, and the 
accompanying clinical examination, failed to result in a 
diagnosis of PTSD.  Other factors considered by the Board in 
assessing the weight of the diagnoses of PTSD of record 
include the clinical record notations relevant to familial 
problems as opposed to reports of continued experiencing of 
Vietnam events and the November 1995 note that the veteran's 
Vietnam issues were largely resolved.

To the extent the record does contain diagnoses of PTSD, 
however, the Board emphasizes that the physicians of record 
who did diagnosis PTSD appear to have made such diagnosis 
based on the veteran's own related history of his experiences 
while serving in Vietnam.  These physicians' opinions were 
offered without review of the claims file, to include the 
veteran's service medical and personnel records, and as such 
do not carry the probative weight of the March 1998 medical 
opinions offered by physicians who reviewed the claims file, 
which contained service records, and also considered the 
veteran's longitudinal history.  The Court has specifically 
found that the weight of a medical opinion is diminished 
where that opinion is based on an inaccurate factual premise 
or where the basis for the opinion is not stated.  See Reonal 
v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 
5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The 1998 VA examiners noted the veteran's lack of 
objective signs of PTSD and his inability to describe his 
military trauma, to include the original incident, the site, 
the place, any witnesses or his immediate reaction and failed 
to diagnose PTSD as there was no in-service stressor to 
support such a diagnosis.  

Moreover, the Court has specifically held that the Board is 
not required to accept a physician's diagnosis "[j]ust 
because a physician or other health care professional 
accepted the appellant's description of his [wartime] 
experiences as credible and diagnosed the appellant as 
suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Thus, insofar as the veteran did not serve in combat 
and further insofar as there is no credible and competent 
corroboration of his claimed stressors, the diagnoses of PTSD 
in the record are not probative to show a current PTSD 
disability of service origin.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  As 
such, that doctrine is not applicable in the instant appeal 
and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



